The plaintiff, a natural person, having obtained a franchise to construct and operate a certain railroad, commenced this action to condemn a right of way for a part of its line of railway through the land of defendant. In the trial court plaintiff had judgment, from which and from an order denying her motion for a new trial defendant appeals.
The main question in the case relates to the amount of compensation which the appellant was entitled to for the value of the land taken and damages for land not taken. The jury found the value of the land taken to be $429; damages to the land not taken, $2,000; and for costs of fences and cattle-guards, $233.84. It also found that the benefit from the construction of the railroad to the land not taken was $500. Upon this basis the court fixed the amount to be paid appellant at $1,929, which appellant contends was too small.
There are one or two minor matters to be disposed of. Appellant contends that the court erred in not sustaining her challenge to the juror Newell. On this point it is sufficient to say that after considering all the testimony of the *Page 628 
juror we cannot say that the court erred in holding that he had not such an unqualified opinion about any question in the case as to make him an unfit juror.
It is contended that the court erred in instructing that in estimating damages "the jury are permitted to exercise, in weighing the evidence, their individual judgment as to values upon subjects within their knowledge which they have acquired through experience and observation." Although this instruction seems, at first blush, to be somewhat questionable, yet it does not go as far as appellant claims. It is not an instruction that the jury may shut their eyes to the evidence before them and decide the case according to their own notions; it, in effect, merely tells them that "in weighing the evidence" they may do, what jurors always do, exercise their judgment in the light of their own general knowledge of the subject about which evidence has been introduced. This statement has been frequently sanctioned by courts. This court itself said, in Cederberg v.Robison, 100 Cal. 93, — almost in the very language of the instruction here assailed, — that "jurors are permitted to exercise their individual judgments as to values presumptively within their own knowledge, which they have acquired through experience or observation"; and it approved that ruling in Butlerv. Ashworth, 102 Cal. 663. In Patterson v. Boston, 20 Pick. 159, Chief Justice Shaw said: "Jurors would be very little fit for the high and responsible office to which they are called, especiallyto make an appraisement, which depends on knowledge and experience, if they might not avail themselves of these powers of the mind when they are most necessary to the performance of their duties." And Justice Field, in delivering the opinion of the United States supreme court in Head v. Hargrave, 105 U.S. 45, said that jurors "may, and to act intelligently must, judge of the weight and force of that evidence by their own general knowledge of the subject of inquiry." (See, also, City v.Butterfield, 89 Mo. 646.) Moreover, the evidence in the case at bar as to values was substantially all opinion evidence; and as to that kind of evidence the rule stated in the instruction is beyond all doubt correct. (McLean v. Crow, 88 Cal. 644; Haight v.Vallet, 89 Cal. 245; Rogers on Expert Testimony, 2d ed., p. 487, sec. 207, subd. 4, and the numerous cases there cited.) We *Page 629 
are of the opinion that the instruction in question was not erroneous; and it may be further said that it could have done no harm, for it merely permitted the jury to do what they would necessarily and inevitably have done if the instruction had not been given.
It was not error for the court to tell the jury that they might consider benefits to the land not taken, although such benefits also accrued to other land in the vicinity. (California Pac. R.R.Co. v. Armstrong, 46 Cal. 85; San Francisco etc. R.R. Co. v.Caldwell, 31 Cal. 368.)
Upon the main question in the case — that is, upon what basis should the estimation of compensation be made — it is not necessary to notice in detail the various instructions given and those which were asked by appellant and refused. It is sufficient to say that the court presented the case to the jury, and rendered judgment upon the theory that appellant was entitled to the full value of the land taken, and damages to the land not taken less the benefits to such land by the improvement. It is not seriously contended that this is not the correct rule where the party seeking the condemnation is a natural person or a company of natural persons not incorporated; but it is contended that where such party is a corporation, not municipal, there, under section 14 of article I of our state constitution, no right of way shall be appropriated "until full compensation therefor be first made in money, or ascertained and paid into court for the owner, irrespective of any benefit from any improvement proposed by such corporation." And appellant sought to bring this case within that provision by offering evidence to the point that respondent had some understanding with a corporation called the Los Angeles Pacific Railroad Company, by which the latter was to receive the benefit of the condemnation, and was therefore the real party in interest. An objection by respondent to this offered evidence was sustained; and upon that ruling the main contention of appellant is based. Counsel for respondent contends that proof of the fact sought to be proven would not be admissible under any view, and, moreover, that the kind of evidence offered was not admissible to prove the fact; but we will not closely examine these contentions, because we are of opinion that his other contention, that said provision of section 14 of article I is invalid *Page 630 
because repugnant to the fourteenth amendment of the constitution of the United States, must be maintained.
The fourteenth amendment to the federal constitution is a limitation of the powers of a state. It provides that no state shall "deprive any person of life, liberty, or property without due process of law, nor deny to any person within its jurisdiction the equal protection of the law"; and it is definitely settled that a corporation is a "person" within the meaning of the amendment. (Santa Clara Co. v. Southern Pac. R.R.Co., 118 U.S. 396.) "It is well settled that corporations are persons within the provisions of the fourtenth amendment of the constitution of the United States. The rights and securities guaranteed to persons by that instrument cannot be disregarded in respect to these artificial entities called corporations any more than they can be in respect to the individuals who are the equitable owners of the property belonging to such corporations. A state has no more power to deny to a corporation the equal protection of the law than it has to individual citizens." (Gulfetc. Ry. Co. v. Ellis, 165 U.S. 154, and cases there cited.)
Of course, a state cannot by its own constitution, any more than it can by an act of its legislature, evade a provision of the federal constitution. This is too obvious for argument; to hold otherwise would be, as was said in Gulf etc. Ry. Co. v.Ellis, 165 U.S. 154, "to make the prohibitory clauses of the fourteenth amendment a mere rope of sand, in no manner restraining state action." (See In re Tuthill, 163 N.Y. 133.1)
The provision that a state shall not "deny to any person within its jurisdiction the equal protection of the law" is violated by a discrimination between persons which is not based upon any natural, reasonable, or intrinsic distinction, and places on one person burdens from which other persons similarly situated are relieved. And the principle cannot be evaded by means of a mere arbitrary classification. Classification, to be valid, "must be for the purpose of meeting different conditions naturally requiring different legislation." (Darcy v. Mayor of San Jose,104 Cal. 642, and cases there cited.) In Gulf etc. Ry. Co. v.Ellis, 165 U.S. 154, where it was held that a state law putting certain burdens of litigation on railroad corporations which were not imposed on *Page 631 
other litigants was void under the fourteenth amendment, the whole subject is elaborately discussed and many authorities cited, the supreme court of the United States saying: "But arbitrary selection can never be justified by calling it classification. The equal protection demanded by the fourteenth amendment forbids this. No language is more worthy of frequent and thoughtful consideration than these words of Mr. Justice Matthews, speaking for the court, in Yick Wo v. Hopkins,118 U.S. 356, 369: `When we consider the nature and theory of our institutions of government, the principles upon which they are supposed to rest, and review the history of their development, we are constrained to conclude that they do not mean to leave room for the play and action of purely personal and arbitrary power.'" And in that case the court, after a full consideration of the subject, say: "It is apparent that the mere fact of classification is not sufficient to relieve a statute from the reach of the language of the clause of the fourteenth amendment, and that in all cases it must appear not only that a classification has been made, but also that it is one based upon some reasonable ground, — some difference which bears a just and proper relation to the attempted classification, — and is not a mere arbitrary selection."
The case of Johnson v. Goodyear Mining Co., 127 Cal. 4, is substantially determinative of the question here involved against the contention of appellant. It was there held that an act of the legislature imposing upon corporations alone certain burdens as to contracts and liens — not arising out of natural conditions — was "discriminating and arbitrary legislation against corporations," and "denies to such corporations the equal protection of the laws, and is unconstitutional and void." In that case the court, after again stating the proposition that "the word `person' within the meaning of the fourteenth amendment to the constitution of the United States applies to a corporation," say that "the classification must be founded upon differences either defined by the constitution, or natural, or which will suggest a reason which might naturally be held to justify the diversity of legislation," and that "there is no reason why a different rule as to defenses that may be pleaded and proven and as to the nature of the lien of a judgment should obtain against a corporation *Page 632 
than that which applies to other litigants." Now, there is absolutely no natural or reasonable distinction between different persons seeking to exercise the right of condemnation, with respect to the measure of compensation for the land taken and damages for land not taken. A law might, perhaps, rightfully discriminate between the business of operating a railroad and some other kinds of business; but as between parties intending to engage in that business the right of way is the same, no matter what "person" appropriates it, and there is no reason why one person should pay more for it than another person, except a desire to unjustly discriminate.
It is argued that even if the above propositions are, as a general rule, true, still they do not apply to the case of the exercise of the right of eminent domain. It is said that this right belongs to the state by virtue of its sovereignty, and that therefore the state may exercise the right with as much favoritism as it pleases. But the right to make laws upon the subject of eminent domain is no different from the right to make laws on any other subject; the right to make laws at all is a sovereign power. But that power must be exercised within constitutional limits. The state could, no doubt, refuse to grant to any person the right to exercise the power of eminent domain, — as it could refuse the right to a writ of attachment to any one; but when it does legislate upon either subject, it must do so within the constitutional limitation against arbitrary discrimination. No one would contend that the power of condemnation could be legally given to persons having light hair and denied to persons having dark hair; and yet to say that this could not be done is to give up the whole contention. However, this contention has been definitely held untenable in Pasadena v.Stimson, 91 Cal. 238. That case dealt expressly with a law giving the right to exercise the power of eminent domain; and it was decided that a statute which imposed burdensome conditions to the exercise of the right upon certain municipal corporations which were not imposed on other municipal corporations, was unconstitutional and void. In that case Chief Justice Beatty, in delivering the opinion of the court, having referred to the general law (Civ. Code, sec. 1001) giving to "any person" the right to use the power of eminent domain, and to the *Page 633 
proposition that "a corporation, whether private or public, is a person," said: "But the mode of exercising the power of eminent domain, and the conditions upon which it may be invoked, are no part of municipal organization. They are the subject of general laws applicable to every person alike, and the legislature has no power to make arbitrary discriminations in this respect betweendifferent classes of persons." And in replying to the position — which is also taken in the case at bar — that the plaintiff in the condemnation proceeding is a mere "agent" of the state, he says: "In reaching this conclusion we have not overlooked the argument of appellants that, since the plaintiff in such proceedings is always a mere agent of the state, and acting on its behalf, he cannot question the conditions upon which his principal authorizes him to act. We think this rather a fanciful argument, and that it is based upon a supposed analogy which has no real existence. It is, in a very modified sense, that the state is the principal and the plaintiff the agent in cases like this. Such may be the theoretical view, but, practically, it is the reverse of the truth. The party directly and beneficially interested is the person in charge of the use." And it might be added that he, and not the state, is the party who pays the compensation to the owner of the land taken and damaged.
We think that the foregoing views cover, substantially, all the questions raised in the case; and, in accordance with those views, we are of the opinion that the judgment of the court below was right.
1 79 Am. St. Rep. 574. *Page 634